FERGUSON, Circuit Judge,
dissenting.
I respectfully dissent. In this case, the Commissioner’s finding that Fodor and her children were not “living with” Eschweiler at the time of his death is not supported by the evidence. To the contrary, the record illustrates clearly that Eschweiler and Fodor intended to continue “living with” one another.
Although the majority applies the correct substantial evidence standard, I disagree with its application. “Substantial evidence is more than a scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Consolidated Edison v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938); Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir.1999).
It is not reasonable to accept the evidence relied upon by the Commissioner in support of his conclusion. The Commissioner relied on five primary pieces of evidence. This reliance was misplaced. None of these five factors indicates that Eschweiler and Fodor did not intend to reunite.
*635First, the Commissioner relied on the presence of the temporary restraining order (“TRO”) that was issued three days prior to Eschweiler’s death. The TRO was necessary due to Eschweiler’s escalating mental problems. It was issued temporarily so that Eschweiler could receive counseling, attend anger management sessions, and see a psychiatrist to be stabilized on his medication. The record also reveals that Fodor contacted Eschweiler’s psychiatrist and planned to attend a session with him to work toward stabilization. These facts demonstrate an intent to work through a period of temporary mental illness, not an intent to permanently separate.
Second, Eschweiler’s attorney made a statement that, to the best of his knowledge, Eschweiler and Fodor did not reside at the same house. However, it is not reasonable to rely on this evidence in light of the fact that the same attorney sent Eschweiler a bill addressed to Fodor’s house, two days prior to his death.
Third, a Christmas tree tax deduction form and an auto repair bill, both of which were addressed to Eschweiler, were sent to his parents’ address. However, Fodor adequately explained this discrepancy in the record. She indicated that the tree had been a gift from Eschweiler to his parents and that they had paid for the car repairs. Naturally, then, the donation acknowledgment would go to the same address where the tree was delivered and the auto repair bill would be sent to their home.
Fourth, Esehweiler’s ex-wife and family made statements that he was “living with” his parents at the time of his death. However, both his sister and ex-wife lived in a different state and had little personal contact with Eschweiler. Without the ability to see and understand the situation, their testimony should be carefully weighed and compared with the rest of the record. Furthermore, it should be noted that the ex-wife only reported Fodor for Social Security fraud after the ex-wife’s benefits were reduced and Social Security requested that she return the overpayment.
Finally, the Commissioner based his decision to deny Fodor and her children benefits on various police reports, which listed Eschweiler as “estranged,” as well as the death certificate listing his parents’ home as his. However, these facts are consistent with the undisputed fact that the couple was only temporarily separated at the time of Eschweiler’s death.
In addition to the Commissioner’s findings, the Magistrate Judge’s Report and Recommendation, affirmed by the District Court, concluded that Eschweiler’s recent behavior and suicide was provoked “in response to NOT being able to resume his former relationship with his wife.” Mag. Report & Recommendation at 8 (emphasis in original). This conclusion is unwarranted. Eschweiler’s mental illness and refusal to take his medication precipitated his behavior and resulted in his temporary separation. It is was not the separation which caused these events. This evidence, weighed against other testimony, such as that presented by Fodor’s father that the couple was married in every sense of the word, supports a finding that Eschweiler and Fodor were “living with” one another at the time of his death.
In contrast to the Commissioner’s finding, there is substantial evidence in the record demonstrating the couple’s intent to work on their marriage and reunite. First, there is abundant evidence that Eschweiler routinely called and visited Fodor at her work place. They went on nightly walks together around the neighborhood. Similarly, Fodor testified at the administrative hearing that she and Eschweiler were together on Valentine’s Day in 1995 and again on Eschweiler’s birthday four days later. They had also traveled togeth*636er in February 1995 to visit Fodor’s father in another part of Washington.
There is also substantial evidence in the record which indicates that Eschweiler was not only “living with” Fodor and her children at the time of his death, but was also exercising parental control over them as required by statute. 20 C.F.R. § 404.366(c). For example, he was listed on the children’s report cards as the parent with the same phone number as Fodor. Also, the majority of Eschweiler’s mail was sent either to Fodor’s home or to a post office box to which they both had a key. Similarly, Eschweiler and Fodor filed joint tax returns for 1992 and 1993 and had gone together to their C.P.A.’s office to sign their returns. Fodor was also appointed as administrix of Eschweiler’s estate.
Other evidence also indicates the couple’s intent to remain together. For example, Eschweiler withdrew a dissolution certifícate which he had filed two months earlier. This Court has recognized that the lack of a filed dissolution petition evidences a couple’s intent to remain together. Weatherby v. Sullivan, 942 F.2d 639 (9th Cir.1991) (holding that the lack of no dissolution petition on file indicated an intent to five together again); cf. Shaw v. Heckler, 781 F.2d 675 (9th Clr.1985) (holding that the couple was permanently separated where dissolution petition was not withdrawn).
Finally, Brickey v. Bowen, 722 F.Supp. 318, 322 (S.D.Tex.1989), is instructive here, although not binding on this Court. In Brickey, the couple had been married for five months. On the night of the husband’s death, the couple had an argument after which he left in his car with most of his belongings. Id. at 322. The court concluded that, although the couple had a “pattern of frequent, temporary separations followed by reconciliation,” there was no evidence that the separation was intended to be permanent. Id. at 323. Likewise, Eschweiler and Fodor’s separation was not intended to be permanent; they had every intent of staying together.1
The majority’s holding today has far-reaching implications. It holds that a temporary separation due to mental instability is permanent. By finding a temporary separation permanent, this Court reads an intent to separate into a number of perfectly valid relationships. For example, does the majority suggest that a couple who temporarily separates does not intend to live together again? What about a couple whose spouse travels to another city for work most of the time and maintains a separate residence? Or, what about where a couple has an argument, and the spouse packs up his bags and threatens never to return? What result when a spouse with mental illness is forced to live in an institution?
I conclude that Eschweiler and Fodor were “living with” one another at the time of Eschweiler’s death. Therefore, I would reverse the District Court and remand to the Commissioner with an instruction to award insurance benefits to Fodor and her children.

. Also, during Eschweiler’s suicide both Fodor’s garage, and the cars parked inside, were burned. Allstate Insurance Company denied Fodor’s related insurance claims because Eschweiler was her "resident spouse” at the time of his death. Allstate Insurance defines a "resident spouse” as someone who has a physical presence in the household with an intention of continuing to live there. It seems incongruous that Fodor could be denied her insurance claims because Eschweiler was her resident spouse, but also be denied Social Security because they were not "living with” one another at the time of his death.